 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the sales-service clerk, the janitor and groundskeeper,and the'part-time employee receptionist and guide, but excluding the produc-tion aide, the employee in charge of payroll preparation, the secretaryto the program manager, the secretary to the sales manager, thebilling section supervisor, the maintenance supervisor, and the staffartist, all guards, managerial employees,' confidential employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5We can perceive no reason why "managerial employees"should not be specifically setout as an exclusion in the unit description.Capital Records, Inc.andUnited Electrical,Radio & MachineWorkers of America,Independent, Petitioner.Case No. 21-RC-4534.July 10, 1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election dated October 8,1956,1an electionby secret ballot was conducted on November 2, 1956,under the direction and supervision of the Regional Director for theTwenty-first Region among the employees in the unit found appro-priate by the Board.Following the election, a tally of ballots wasfurnished the parties which shows that of 74 valid ballots cast, 9 werecastfor Local 986, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL-CIO, herein re-ferred to as the Teamsters; 17 were cast for the Petitioner, 43 werecast for International Brotherhood of Electrical Workers, Local 1710,herein referredto asIBEW, 3 were cast against the participatinglabor organizations and 2 were challenged.The challenges were notsufficientin number to affect the results of the election.On November8, 1956, the Petitioner filed timely objections to conduct affecting theresultsof the election,Pursuant to Section 102.61 of the Board's Rules and Regulations,the Regional Director conducted an investigation of the objections,and on February 21, 1957, issued his report on objections, in which herecommended that the objections be overruled and that the IBEWbe certified as the representative of the employees in the appropriateunit.The Petitioner filed timely exceptions to the Regional Direc-tor's report.On November 2, 1956, the Petitioner filed unfair laborpractice charges in Case No. 21-CA-2602 against the Employer,allegingviolation of Section 8 (a) (1) (2) and (3) of the Act.These1Not reported in printed volumes of Board Decisions and Orders.118 NLRB No. 66. JOHN L. CLEMMEY COMPANY, INC.599charges are substantially the same as the Petitioner's objections tothe election.On February 6, 1957, the Regional Director refused toissue a complaint on the ground of insufficient evidence.Thereafter,in order to avoid repetition, the Petitioner requested that its excep-tions to the report on objections be used as the basis of its appeal fromthe Regional Director's refusal to issue a complaint.The General.Counsel has sustained the action of the Regional Director.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andJenkins].The principal objection to the election made by the Petitioner isthat the Employer directly and indirectly aided and assisted theTeamsters and IBEW and defamed the Petitioner. In treating theseobjections, the Regional Director pointed out that the alleged acts ofthe Employer urged in the objections are alleged as unfair laborpractices in the complaint case.Under established procedure, theBoard dismisses objections to an election which are mere reiterationsof unfair labor practice charges which have been dismissed by theGeneral Counsel.'Accordingly, we hereby overrule the Petitioner'sobjections to the election.In overruling the Petitioner's objections,the Board does not undertake to decide the factual questions raisedby the Petitioner's exceptions.The Board rests its decision solely onthe application of theTimes Squaredoctrine 3 namely, that it will notin the guise of considering objections to an election review the GeneralCounsel's dismissal of unfair labor practice charges.4[The Board certified Local 1710, International Brotherhood ofElectrical WTorkers, AFL-CIO, as the designated collective-bargain-ing representative of all production and maintenance employees at theEmployer's Los Angeles, California, plant, excluding office, sales,clerical, engineering, technicians, operating engineers, draftsmen,employees engaged in research and experimental activities, guards,and all supervisors as defined in the Act.]2 AIartinolieh Ship Repair Co.,111 NLRB 761, 762.3Times Square Stores Corporation,79 NLRB 361.4 SeeParker Brothers d Company,110 NLRB 1909.John L.Clemmey Company,Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case No. 1-CA-?054. July 11,1957DECISION AND ORDEROn November 7, 1956, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that118 NLRB No. 77.